Order entered November 29, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00571-CR

                             WINDELL STOKES, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 422nd Judicial District Court
                               Kaufman County, Texas
                        Trial Court Cause No. 15-50472-422-F

                                         ORDER
       Before the Court is appellant’s November 27, 2018 motion for leave to file his amended

brief. Appellant’s motion is GRANTED.

       We STRIKE appellant’s October 1, 2018 brief. Appellant’s amended brief tendered on

November 5, 2018 is ORDERED filed as of the date of this order.

       The State’s brief shall be due THIRTY DAYS from the date of this order.

                                                    /s/   CRAIG STODDART
                                                          JUSTICE